The Court.
The court is unanimously of the opinion that this is not a case which the court can entertain in the shape in which it is presented. When the question of the legality of this grand jury arises in a real controversy between parties opposed in interest, the court will decide it as promptly as it can. This case does not present a real controversy. It is a made-up case, in which the parties to the record are not opposed in interest. It is simply a submission of a series of questions which *538numbers of people undoubtedly have a curiosity or a desire to have decided by this court, but is not a case of ■which the court can take cognizance. The court cannot sit here to answer questions proposed by anybody. We decide real controversies. If the grand jury is an illegal body, there are various regular ways of presenting the question, but it cannot be presented in this way.
The application is dismissed.